Citation Nr: 1600925	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-27 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there was a clear and unmistakable error (CUE) in a rating decision dated October 18 2002 in failing to grant an effective date earlier than July 23 1999 for service connection for left shoulder degenerative changes with rotator cuff arthropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from April 1944 to November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Prior to his death, the Veteran perfected an appeal to the Board seeking to establish CUE in a rating decision dated October 18 2002 which failed to grant an effective date earlier than July 23 1999 for service connection for a left shoulder disorder.  The Veteran died in January 2012 after perfecting his appeal.  As a matter of law, appellants do not survive their claims.  The Veteran's widow has subsequently and timely requested substituted as the appellant for purposes of processing the claim to completion.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran requested that he be scheduled for hearing before a Veterans Law Judge to be held at the RO.  This hearing was never scheduled and the appellant has specifically requested to "continue appellate action in his stead."  Therefore, a remand is necessary in order for the appellant to be afforded an opportunity to present testimony concerning the claim on appeal before the Board during a Travel Board hearing.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

Schedule the appellant for the requested Travel Board Hearing before the Board at the RO.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

